Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-16 are pending in the instant application.
2.	Claims 1-15 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 06, 2019.
3.	Claim 16 is under examination in the instant office action. It is noted that at the first page of the Response Applicant refers to claim 16 as amended. However, claim 16 neither contains any markings to indicate the amendment nor change of status, see “previously presented”. Thus, claim 16 is being examined as a previously presented claim.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on November 03, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


6.	Claim 16 stands rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for reasons of record in section 7 of Paper mailed on May 03, 2021. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection under the provisions of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), written description. 
Applicant traverses the rejection under the heading “Remarks directed to rejections for written description”.  With respect to the instant rejection, Applicant submits that, “[T]he specification clearly neural injuries and neuronal disorders and provides a representative list of injuries and disorders comprising that list at paragraph [0012]”. While this has been fully considered it is not persuasive that the cited paragraph, which lists all the pathologies that allegedly can be diagnosed by utilizing the biomarkers of the instant invention, provides the support for the treatment step. 
The Declaration of John Anagli, Ph. D.  under 37 CFR 1.132 filed November 03, 2021 is insufficient to overcome the rejection of claim 16 based upon 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, new matter, as set forth in the last Office action for the following reasons. The Examiner stated within section 7 of Paper mailed on May 03, 2021 that the specification, as originally filed, does not provide support for the invention as now claimed, which is a method of treating a neural injury or neuronal disorder in a subject where the neuronal 
For reasons of record fully explained earlier and reasons above, the rejection is maintained.

7.	Claim 16 stands rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for reasons of record in section 6 of Paper mailed on April 14, 2020, section 6 of Paper mailed on October 23, 2020 and in section 8 of Paper mailed on May 03, 2021.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant traverses the rejection under the heading “Remarks directed to rejections for written description”. Applicant again cites MPEP 2163(II)(A), refers to the Anagli Declaration and states, prior to the Examiner’s response to the Declaration that,  “the Examiner is unable to provide reasons why a person skilled in the art at the time the application was filed would 
The Declaration of John Anagli, Ph. D.  under 37 CFR 1.132 filed November 03, 2021 is insufficient to overcome the rejection of claim16 based upon 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of written description, as set forth in the last Office action for the following reasons.
At section 11, the Declarant states that the examination of the instant patent application is in error because the claims do not require manufacturing of any protein, antigen or an antibody. The Examiner does not dispute that the production of antibodies is not part of the inventive concept, nor that it was ever required to satisfy the written description requirement, see reasons of record in previous office actions of record. At sections 12-13, it is stated that production of antibodies is simple, and contacting proteins with antibodies is also routine. Similar arguments are presented within sections 14-17. While this has been fully considered, the arguments fail to persuade because they do not address the issue of possession at the time of filing. 
The requirement for written description under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is separate and distinct from the enablement requirement of that paragraph. See Vas-Cath lnc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1116-17 (Fed. Cir. 1991). Compliance with the written description requirement is a question of fact. Id. If Applicant 
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." University of California v. EliLilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997 (bracketed material in original). The claims in Lilly were directed generically to vertebrate or mammalian insulin cDNAs. See id. at 1567, 43 USPQ2d at 1405. The court held that a structural description of a rat cDNA was not an adequate description of these broader classes of cDNAs.
The Lilly court explained that
a generic statement such as... 'mammalian insulin cDNA,' without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.
Id. at 1568, 43 USPQ2d at 1406. Finally, the Lilly court set out exemplary ways in which a genus of cDNAs could be described:
A description of a genus of cDNAs may be achieved by means
of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.
Id. at 1569.
In the instant case, claim 16 specifically requires possession of the antibodies that are anti- S100β2, anti-S100β3, anti-S100β4, anti-S100β5, and anti-S100β6. Applicant and the 
8.	Claim 16 further stands rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for reasons of record in section 7 of Paper mailed on April 14, 2020, section 7 of Paper mailed on October 23, 2020 and in section 9 of Paper mailed on May 03, 2021.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant traverses the rejection under the heading “Remarks directed to rejections under lack of enablement”. There, Applicant cites Wands factors, MPEP 2164 and pertinent case law. The case law that has been cited and holding that is found in that case law is not disputed. With respect to traversing the rejection, Applicant submits that the Declaration of Anagli represents a statement of one of ordinary skill in the art and overcomes the rejection. Applicant’s arguments have been given careful consideration but found to be not persuasive for reasons that follow.
The Declaration of John Anagli, Ph. D.  under 37 CFR 1.132 filed November 03, 2021 is insufficient to overcome the rejection of claim 16 based upon 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of enablement, as set forth in the last Office action for the following reasons.

	For reasons of record fully explained earlier and reasons above, the rejection is maintained.
	
	
Conclusion
9.	No claim is allowed.
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            

December 09, 2021